               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

TREVOR C. BURTTON,

                      Plaintiff,
v.                                                      Case No. 19-CV-35-JPS

KENOSHA COUNTY JAIL,
KENOSHA COUNTY SHERIFF, and                                           ORDER
CHAPLAIN HASAN HAKEEM,

                      Defendants.


       Plaintiff Trevor C. Burtton, who is incarcerated at the Kenosha

County Jail (the “Jail”), proceeds in this matter pro se. He filed a complaint

alleging that Defendants violated his constitutional rights. (Docket #1). This

matter comes before the court on Plaintiff’s motion to proceed without

prepayment of the filing fee (in forma pauperis). (Docket #2). Due to

Plaintiff’s indigence, the Court waived payment of an initial partial filing

fee in his case. (Docket #6). The Court proceeds to screen the complaint.

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900
(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be


                                  Page 2 of 7
supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

County of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill.

of N. Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo,

446 U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Plaintiff alleges that he is Jewish and desires to eat kosher meals.

(Docket #1 at 3). These were apparently being provided to him during his

stay at the Jail until November 27, 2018. Id. at 2. On that day, a correctional

officer named Julie Meltzer (“Meltzer”) observed Plaintiff trading his

kosher food with other inmates. Id. Plaintiff does not expressly state that

Meltzer was mistaken, but his allegations suggest that he might dispute her

account. Id. at 2–3. In any event, Defendant Chaplain Hasan Hakeem

(“Hakeem”) was notified of Meltzer’s observations and promptly

disallowed Plaintiff from receiving kosher meals. Id. at 3. Plaintiff went on

a brief hunger strike to protest Hakeem’s punishment, but he soon relented

and ate non-kosher meals against his religious beliefs. Id. Plaintiff seeks

damages and an order that Hakeem no longer be allowed to remove

someone from the religious meal program. Id. at 4. Plaintiff instead suggests




                                  Page 3 of 7
that rule-breakers should be given a punishment such as a warning or time

in solitary confinement. Id.

         Plaintiff’s allegations invoke two related protections for religious

beliefs. The first is the Free Exercise Clause of the First Amendment, which

forbids prison officials from imposing a substantial burden on the free

exercise of religion, unless the burden is reasonably related to a legitimate

penological interest. Kaufamn v. Pugh, 733 F.3d 692, 696 (7th Cir. 2013). In

determining whether prison officials’ asserted justification for a burden is

rationally related to a legitimate penological objective, courts consider

whether there are alternative means of exercising the right that remain open

to the inmate, the impact an accommodation of the asserted right would

have on guards and other inmates, and whether there are “obvious

alternatives” to the restriction. Ortiz v. Downey, 561 F.3d 664, 669 (7th Cir.

2009).

         The second protection is in the form of a statute, the Religious Land

Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1(a).

The RLUIPA offers broader protections than the First Amendment. Grayson

v. Schuler, 666 F.3d 450, 451 (7th Cir. 2012). It applies to state and local

governments and to those acting under color of state law. See 42 U.S.C. §

2000cc-5(4). The RLUIPA prohibits the imposition of a substantial burden

on an inmate’s religious exercise unless the burden furthers a “compelling”

government interest and it is the “least restrictive” means of doing so. 42

U.S.C. § 2000cc-1(a). However, unlike the First Amendment, the RLUIPA

only provides for prospective injunctive relief. West v. Grams, 607 F. App’x

561, 566 (7th Cir. 2015).

         In light of the lenient standard of review applied at the screening

stage, the Court finds that Plaintiff’s allegations support claims under both


                                  Page 4 of 7
the First Amendment and the RLUIPA. Plaintiff plainly states that his

religious exercise was burdened by Hakeem’s action, and he seeks both

monetary and injunctive relief. Hakeem may argue that the Jail has a

compelling interest in having religious inmates abide by the rules of the

meal programs, but that assertion cannot be considered at screening. The

Court will dismiss the Jail and the Kenosha County Sheriff, as the Jail is not

a suable entity, and the sheriff is not alleged to have done anything to

Plaintiff.

       In light of the foregoing, the Court finds that Plaintiff may proceed

on the following claims pursuant to 28 U.S.C. § 1915A(b):

       Claim One: Denial of kosher meals to Plaintiff, in violation of his

rights under the Free Exercise Clause of the First Amendment, by Hakeem,

wherein Plaintiff seeks monetary damages; and

       Claim Two: Denial of kosher meals to Plaintiff, in violation of his

rights under the Religious Land Use and Institutionalized Persons Act, by

Hakeem, wherein Plaintiff seeks injunctive relief.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;

       IT IS FURTHER ORDERED that Defendants Kenosha County Jail

and Kenosha County Sheriff be and the same are hereby DISMISSED from

this action;

       IT IS FURTHER ORDERED that the United States Marshal shall

serve a copy of the complaint and this order upon Defendant Chaplain

Hasan Hakeem pursuant to Federal Rule of Civil Procedure 4. Plaintiff is

advised that Congress requires the U.S. Marshals Service to charge for


                                 Page 5 of 7
making or attempting such service. 28 U.S.C. § 1921(a). The current fee for

waiver-of-service packages is $8.00 per item mailed. The full fee schedule is

provided at 28 C.F.R. §§ 0.114(a)(2), (a)(3). Although Congress requires the

Court to order service by the U.S. Marshals Service precisely because in

forma pauperis plaintiffs are indigent, it has not made any provision for these

fees to be waived either by the Court or by the U.S. Marshals Service;

       IT IS FURTHER ORDERED that Defendant Chaplain Hasan

Hakeem shall file a responsive pleading to the complaint;

       IT IS FURTHER ORDERED that the agency having custody of the

plaintiff shall collect from his institution trust account the balance of the

filing fee by collecting monthly payments from the plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to the plaintiff’s trust account and forwarding payments to the

Clerk of Court each time the amount in the account exceeds $10 in

accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly

identified by the case name and number assigned to this action. If the

plaintiff is transferred to another institution, county, state, or federal, the

transferring institution shall forward a copy of this Order along with

plaintiff’s remaining balance to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that the plaintiff shall submit all

correspondence and legal material to:




                                 Page 6 of 7
                     Office of the Clerk
                     United States District Court
                     Eastern District of Wisconsin
                     362 United States Courthouse
                     517 E. Wisconsin Avenue
                     Milwaukee, Wisconsin 53202

       PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE

COURT’S CHAMBERS. It will only delay the processing of the matter. As

each filing will be electronically scanned and entered on the docket upon

receipt by the clerk, the plaintiff need not mail copies to the defendants. All

defendants will be served electronically through the court’s electronic case

filing system. The plaintiff should also retain a personal copy of each

document filed with the court.

       The plaintiff is further advised that failure to make a timely

submission may result in the dismissal of this action for failure to prosecute.

In addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 4th day of March, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 7 of 7
